JaRMBfix, J.
It is a general principle, Unit an attorney has a lieu for his services and expenses, on the papers and securities of the client, in his hands, of which he may avail himself in an action of trocir ; and that lie is answerable to Mm in account, only lor the balance of the avails, when collected.
But an attorney' has r.o lien upon a judgment obtained in favour of his client, which can vary or affect the rights of a stranger. No such lien is created, chher at common law, or by the principles of chancery.
in the present case, Bradley had no lien, which could avail him. As a bona fide creditor, he was in equal equity with Huntington, Nor had he, as yet, any legal interest in the judgment and execution, Huntington was accountable to Rumrill only. In a suit in chancery between them, equity would, in that stage, have decreed a set-off of their mutual claims. But before any suit was brought, Rumrill assigned the judgment and execution, in discharge of his debt to Bradley.
This assignment transferred to Bradley the legal right to the avails of the execution, and must be conclusive against the claims of any other creditor, unless it was obtained by fraud and collusion. Rumrill had a right, by law, to assign the execution, in satisfaction of a just debt, to any of his creditors,
P>iit it is claimed, that Bradley, in taking this assignment, was guilty of a fraud against Huntington. Huntington, after the judgment was obtained against him, gave notice to Bradley, that he should bring his petition in chancery for a set-off ; and cautioned him not to take an assignment of the execution. But this notice could have no effect, as neither of them had any legal rights at the time. Bradley might, with equal propriety, have cautioned Huntington not to bring a petition, or take a discharge, because he intended to procure an assignment. If this notice could have been of any avail, at the time, it ought to have been carried into immediate effect; yet it appears, that Huntington neglected to bring any peti-’ion until more than five months had elapsed; during which time, he suffered one court to pass over, to which he ought *166to have preferred it, if he, designed that Bradley should he bound by the notice.
• But on another ground, the judgment of the County Court, is clearly erroneous. The petition is brought against Rum-rill only. Bradley, by this assignment, claims the property of the execution, Rumrill avers in his answer, that he has thus assigned and transferred it, and has no claim to the avails. The County Court have decreed a set-olf of this debt against the demands of Hunting Ion, which amounts to a legal discharge of the execution. Bradley, the only person in interest, is not made a party, nor had any day in court to defend against the petition, tí is rights ate destroyed with oat a hearing.
All the other judges concurred in this opinion.
Judgment reversed